Citation Nr: 0719317	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-04 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Evaluation of degenerative joint disease of the lumbar 
spine, currently rated as 20 percent disabling.  

2.	Evaluation of chondromalacia of the right knee, currently 
rated as 10 percent disabling.  

3.	Service connection for left knee chondromalacia claimed as 
secondary to the service-connected right knee chondromalacia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from May 1983 to April 1988.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran's low back disorder is productive of 
arthritis, pain, and mild right leg radiculopathy.      

2.	The veteran's right knee disorder is productive of 
chondromalacia and bursitis.    

3.	There is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
veteran's claim that a left knee disorder relates to a 
service-connected right knee disorder.    


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent, for the 
veteran's service-connected low back disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating for Diseases and Injuries of the Spine (2006).

2.	The criteria for a rating in excess of 10 percent, for 
the veteran's service-connected right knee disorder, have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5019, 
5256-5263 (2006).    

3.	The veteran's left knee disorder is proximately due to his 
service-connected right knee disorder.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for a lower spine 
disorder and a right knee disorder, and is seeking service 
connection for a left knee disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letters 
from the RO dated in February and April 2003.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  The RO informed the veteran of 
the evidence needed to substantiate the claims.  The RO 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeals which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  The RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  And the RO provided 
notification to the veteran prior to the initial adjudication 
of his claims in August 2003.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).     

The Board notes a deficiency with VCAA notification, however.  
The RO has not notified the veteran regarding the effective 
dates for the award of benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's 
increased rating claims will be denied.  So no prejudice is 
incurred as no new effective date will be assigned here.  As 
for the service connection claim, which will be granted 
below, the Board finds no prejudice to the veteran because 
the RO, in implementing the grant here, can remedy any notice 
defect regarding effective dates.  In sum, the Board finds 
that VA satisfied VCAA notification requirements here, 
despite the content of the notification letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Increased Rating Claims

The veteran claims entitlement to increased ratings for his 
lower back and right knee disorders.  In the August 2003 
rating decision on appeal, the RO denied these claims.  For 
the reasons set forth below, the Board agrees with that 
decision.  

	Lower Back Disorder 

In July 1988, the RO awarded the veteran service connection 
for a lower back disability.  The RO rated the disorder as 0 
percent disabling.  The veteran did not appeal this rating.  
In May 1998, the RO increased the disability rating to 10 
percent, and then, in August 2001, increased the disability 
rating to 20 percent.  The veteran did not appeal that 
decision either.  In December 2002, the veteran filed a claim 
for increased rating for this disorder, which the RO denied 
in August 2003.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Where, as in this matter, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

Under the old and new criteria, ratings of 10, 20, 30, 40, 
50, 60 and 100 percent are authorized for such disorders as 
vertebra fracture and residuals, ankylosis, limitation of 
motion, lumbosacral strain, and for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, and Diagnostic Codes 
5235-5243 (2006).  There is no evidence of record of vertebra 
fracture and ankylosis - these disorders are not indicated in 
August 2001, May 2003, or December 2004 VA compensation 
examination reports the Board has reviewed.  The record does 
indicate, however, that the veteran claims limitation of 
motion, and has been diagnosed with lumbosacral strain and 
degenerative disc disease (suggesting possible intervertebral 
disc syndrome).  Therefore, the Board will address those 
relevant criteria under the rating code that apply to 
limitation of motion, lumbosacral strain, and intervertebral 
disc syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to lumbosacral strain, the older criteria 
authorize a 40 percent rating for severe symptoms, 
characterized by listing of spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The older criteria authorize a 20 percent rating 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Under the new 
criteria, lumbosacral strain is rated based on the new 
limitation of motion provisions noted above.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5237 (2006).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).      
        
In this matter, the medical evidence of record dated from one 
year before the veteran's December 2002 claim for increase 
consists of May 2003 and December 2004 VA compensation 
examination reports, a September 2003 private examination 
report, and October 2003 private Magnetic Resonance Imaging 
(MRI).  Based on this evidence, the Board finds a rating in 
excess of 20 percent unwarranted for the veteran's lower back 
disorder.  See Francisco, supra.  

The May 2003 VA examiner noted that he reviewed the claims 
file.  He reported the veteran's complaints of long-term back 
pain.  He noted the veteran's statement that he does not 
experience radiation into his legs but rather feels pain in 
the center of the back in the low midline area.  On 
examination, the examiner noted a slight antalgic gait.  He 
found the iliac crests to be level.  He found tenderness over 
L4-L5.  He found paravertebral muscles nontender.  He noted 
70 degrees flexion, 32 degrees extension, 30 degrees left 
lateral extension, and 32 degrees right lateral extension.  
The examiner noted the veteran's complaints of pain on 
extreme flexion.  He noted a negative straight leg raising 
test.  On neurological testing, he found the veteran with 
normal deep tendon reflexes with no evidence of sensory loss 
or muscle atrophy in the calf.  The examiner diagnosed the 
veteran with chronic low back strain.  Moreover, the Board 
notes that May 2003 x-rays indicated a normal lumbar spine.  

The December 2004 VA examiner noted the veteran's complaints 
of "fairly constant" low back pain.  He noted that the 
veteran denied radicular symptoms and bowel and bladder 
incontinence.  The examiner noted that the veteran walked and 
moved in the examination room without difficulty or apparent 
pain.  The examination showed a level pelvis, no sclerosis, 
no spasm, and no tenderness.  The examiner stated that the 
veteran was able to repeatedly flex and extend his spine from 
90 degrees flexion to 20 degrees extension without complaints 
of increased pain, was able to bend laterally without pain 
from 15 to 20 degrees, and was able to rotate bilaterally to 
45 degrees.  Neurological testing revealed normal heel and 
toe gait and negative straight leg raising, and deep tendon 
reflexes of 2+ overall.  The examiner then stated that the 
veteran had signs and symptoms compatible with, but not 
diagnostic of, degenerative disc disease of the lumbar spine.  

The September 2003 private physical examination indicated 
negative leg raising, and no significant tenderness over the 
lumbar spinous processes, sacroiliac regions, or greater 
trochanters.  The examiner noted no pain with hip rotation, 
motor strength of 5/5 bilateral lower extremities, deep 
tendon reflexes of 2/4 bilateral patella, and 1/4 bilateral 
Achilles.  He noted no lower extremity edema, and intact 
tibial pulses.  Following nerve conduction studies and 
electromyographic findings, the examiner diagnosed the 
veteran with symptomatology consistent with mild right S1 
lumbar radiculopathy.  

The October 2003 private MRI resulted in an impression of L4-
L5 disc dehydration with moderate circumferential disc bulge 
creating bilateral foraminal stenosis, mild central disc 
osteophyte complex with decreased height.  The examiner 
stated that acute disc herniation was not present.  

The Board has reviewed the medical evidence of record and 
finds unwarranted an increased rating under the old or the 
new criteria.  

An increase is unwarranted for limitation of motion.  Under 
the newer criteria, a 40 percent rating is not warranted 
because the veteran's forward flexion exceeds 30 degrees - 
both VA examiners found forward flexion in excess of 70 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  Under the older 
criteria, an increased rating is not warranted because the 
Board finds the veteran's limitation of motion to be 
moderate.  The veteran demonstrated substantial range of 
motion in both examinations.  He exhibited in the December 
2004 examination a combined range of motion of 170 degrees 
out of a maximum of 240 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2) (2006).  He exhibited normal gait and 
movement in the December 2004 examination.  And the record 
indicates that he maintains full employment as an electronics 
technician.  For these reasons, the veteran's limitation of 
motion cannot be described as "severe" (which would warrant 
a 40 percent evaluation under the older criteria).  38 C.F.R. 
§ 4.71a, DC 5292 (2003).     

An increase is unwarranted for lumbosacral strain as well.  
Under the newer criteria, the veteran maintains substantial 
range of motion as noted.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Code 5237 (2006).  Under the old criteria, the 
veteran does not manifest severe symptoms such as listing of 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Rather, as each VA examiner noted, the 
veteran's spine appears normal without evidence of structural 
change or atrophy.  

And an increase is unwarranted for intervertebral disc 
syndrome.  Under the newer criteria, an increase is not 
warranted because the record does not indicate that the 
veteran experiences incapacitating episodes, or has been 
prescribed bed rest for his disorder.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  Under the older criteria, an increase to 40 percent 
is not warranted because the medical evidence would not 
support a finding that the veteran's intervertebral disc 
syndrome symptoms are severe and recurring with little 
intermittent relief.  In fact, the veteran does not complain 
of neurological symptoms at all in the two VA reports here.  
In these reports, it is indicated that the veteran has 
maintained that his pain is limited to the center midline 
area of his lower back.  The Board notes the October 2003 MRI 
results indicating possible degenerative disc disease, and 
notes the September 2003 private medical report indicating 
symptomatology "consistent" with mild right lower extremity 
radiculopathy.  But, even if these findings prevail over the 
negative findings in the VA examinations, the evidence 
nevertheless shows that the veteran's symptoms are not 
"severe" with "little intermittent relief."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

An increase is not warranted under the older criteria based 
on combining chronic orthopedic and chronic neurological 
manifestations either.  As noted already, the evidence 
indicates that the veteran experiences mild symptomatology - 
manifested by slight limitation of motion and pain - from his 
orthopedic disorder.  As such, a rating in excess of 20 
percent would not be warranted based on orthopedic 
symptomatology.  See 38 C.F.R. § 4.71a, DC 5292, 5293.    

As for neurological symptomatology, the Board finds no 
compensable rating warranted.  Again, the record either 
indicates that the veteran experiences no neurological 
symptomatology, or, that he experiences mild symptomatolgy in 
the form of right leg radiculopathy.  In short, the record 
does not demonstrate neurological symptoms that "are present 
constantly, or nearly so."  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  As such, a rating in excess of 20 
percent would not be warranted by combining orthopedic and 
neurological symptomatology.  

The Board has considered whether higher ratings are warranted 
for the veteran's back disorder based on functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase under this authority unwarranted.  Each 
examination report indicates that the veteran retains full 
and normal range of motion in his back, and only has minimal 
pain associated with the disorder.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

        Right Knee Disorder

In July 1988, VA service connected the veteran for a right 
knee disorder at 0 percent disabling.  The veteran did not 
appeal that decision.  In July 1999, the RO increased the 
veteran's disability evaluation to 10 percent.  The veteran 
appealed that decision to the Board, which denied his claim 
in October 2000.  The veteran did not appeal the Board 
decision.  But in December 2002, the veteran again claimed 
entitlement to an increased rating.  The RO denied that claim 
in the August 2003 rating decision on appeal.  For the 
reasons set forth below, the Board agrees with the RO's 
decision.  

Disabilities of the knee are rated under 38 C.F.R. § 4.71a 
(2006).  Service connection is currently in effect for the 
veteran's right knee disability under DC 5299-5260.  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.  In this 
matter, the RO has found DC 5260, which addresses limitation 
of the knee, as most analogous to the veteran's 
chondromalacia disorder.  In addressing the veteran's claim 
for increase under this provision, the Board will review the 
criteria under DC 5260, in addition to the criteria noted 
under other DCs addressing knee disorders as well.  See 38 
C.F.R. § 4.71, DCs 5256-5263.    

Diagnostic Code 5256 addresses ankylosis of the knee.  
Diagnostic Code 5257 addresses recurrent subluxation or 
lateral instability.  Diagnostic Code 5258 addresses 
dislocated cartilage in the knee manifested by frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5259 addresses the surgical removal of 
semilunar cartilage.  Diagnostic Codes 5260 and 5261 address 
limitation of motion in the leg.  Diagnostic Code 5262 
addresses impairment of the tibia and fibula.  And Diagnostic 
Code 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5010, and 5019 
of 38 C.F.R. § 4.71a.  The record indicates trauma to the 
right knee, which implicates traumatic arthritis noted under 
DC 5010.  And the record indicates bursitis in the right 
knee, which implicates DC 5019.  As the record is not clear 
whether both of these disorders are associated with the 
veteran's original service-connected right knee disorder, the 
Board will consider the symptomatology associated with these 
disorders when considering whether an increased rating is due 
here.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in favor of the veteran, dictates that such 
signs and symptoms be attributed to the service-connected 
condition).        

Traumatic arthritis and bursitis are rated under DC 5003 on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When there 
is some limitation of motion, but which is noncompensable 
under a limitation-of-motion code, a 10 percent rating may be 
assigned for either of these disorders involving a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5019 
(2006).  See also VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997).  

Based on a review of the medical evidence noted below, the 
Board finds an increased rating unwarranted here.  The 
relevant medical evidence of record, dated from one year 
prior to the December 2002 claim for increase, consists of VA 
treatment records dated from January 2002, and VA 
compensation examination reports dated in May 2003 and 
November 2004.   

January 2002 VA treatment records note November 2001 MRI 
which showed persistent subchondral erosions of the medial 
femoral condyle, which appeared far posterior than the actual 
weight-bearing surface.  The examiner noted the veteran's 
good range of motion, adequate stability, and mild crepitus 
on extension, with a moderate varus deformity.  

The May 2003 VA examiner reported the veteran's complaints of 
pain.  He reported the veteran as wearing a knee brace and 
metal lateral and medial supports.  On examination, he noted 
0 degrees extension, 135 degrees flexion.  He noted 
tenderness and crepitus and, on standing, the examiner noted 
a slight varus deformity.  He noted pain with varus stress, 
and with McMurrays, but McMurray's was negative.  He noted 
slight atrophy in the right quadriceps.  The examiner did not 
note increased swelling or heat in the knee.  The examiner 
diagnosed the veteran with chondromalacia.  But May 2003 x-
ray evidence indicated a normal right knee.  

The November 2004 VA examiner noted that the veteran had 
arthroscopic debridement of the right knee in November 2003.  
He noted that the veteran wore a knee brace and took anti-
inflammatory medication.  The examiner noted that the veteran 
walked with a slight limp favoring his right knee.  The 
veteran was able to walk on toes and heels.  The veteran was 
able to squat and duck walk with right knee pain.  November 
2004 x-rays showed mild degenerative changes of the medial 
compartment of the right knee with possible early 
osteochondritis desiccan changes of the medial femoral 
condyle.  

VA treatment records dated between November 2003 and January 
2004 reflect the veteran's post-surgical treatment following 
his November 2003 surgery.  January 2004 records show the 
veteran's complains of pain on squatting, limping, and a gait 
that favored the right knee.  But the veteran indicated that 
he rarely experienced swelling.  On examination, the examiner 
noted full extension and flexion to 130 degrees, with 135 to 
140 degrees with pressure.  The examiner found the knee 
ligamentously stable with 5/5 strength in both extension and 
flexion.  The examiner noted no crepitus.  And the examiner 
found the veteran neurovascularly intact distally.  The 
examiner also found a mild, nontender, quarter-sized 
prepatellar bursitis.  VA treatment records dated later in 
January 2004 indicated discomfort in the veteran's 
prepatellar area.  On examination, the examiner noted no 
intra-articular effusion.  She noted the prepatellar bursitis 
as moderately tender.  She noted full range of motion from 5 
degrees extension to 130 degrees flexion, stable ligaments, 
with 5/5 strength and no obvious crepitus.  This record also 
shows that the veteran's prepatellar bursa was treated with 
lidocaine.  

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes noted above (DCs 5256-5263), or based on DCs 
5003, 5010, 5019.  See 38 C.F.R. § 4.71.  See also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 
9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
recurrent subluxation or lateral instability.  The evidence 
here shows a stable knee.  Diagnostic Code 5258 is not an 
avenue for increase here because, despite the veteran's 
complaints of pain and his November 2003 arthroscopic 
surgery, the Board finds no objective medical evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint.  Rather, the evidence indicates no significant 
effusion into the joint, no locking, and only subjective 
complaints of pain without flare-ups.  Under DC 5259, only a 
10 percent rating is authorized so this provision would not 
form the basis for increase.  Under DC 5260, an increase 
beyond 10 percent requires flexion limited to 35 degrees.  
The evidence shows that the veteran's range of motion 
consistently has been shown at 130 degrees flexion and 
beyond.  Under DC 5261, extension limited to 15 degrees or 
higher warrants a rating in excess of 10 percent.  But here, 
the evidence shows the veteran's extension to be consistently 
measured at below 5 degrees.  For an increased rating under 
DC 5262, the evidence must show impairment of the tibia and 
fibula.  But here, there are no findings of such impairment.  
An increase is not warranted under DC 5263 as there has not 
been any findings of genu recurvatum here.  And an increase 
would not be warranted under DCs 5003, 5010, or 5019 as the 
veteran has already been assigned a 10 percent disability 
evaluation.    

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorder based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  But the Board finds an additional increase 
under this authority unwarranted.  Each examination report 
indicates that the veteran retains full and normal range of 
motion in his knee, and only has minimal pain associated with 
his knee disorder.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for a right knee disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board finds unwarranted any additional increase here 
based on an extraschedular basis.  There is no medical 
evidence of record that the veteran's lumbar spine or right 
knee disabilities cause marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitates any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  38 C.F.R. § 
3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has closely reviewed and considered the veteran's 
statements.  While these statements may impact a Board's 
findings, laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis or etiology.  Therefore, the veteran's 
statements alone are insufficient to prove his claims.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

III.  The Merits of the Claim for Secondary Service 
Connection

In December 2002, the veteran claimed service connection for 
a left knee disorder.  He contends that his right knee 
disorder caused a left knee disorder.  In the August 2003 
rating decision on appeal, the RO denied the veteran's claim.  
For the reasons set forth below, the Board disagrees with 
that decision, and finds that the evidence does not 
preponderate against the veteran's claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim for 
benefits, the evidence must preponderate against the claim).       

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence indicates that the 
veteran has a left knee disorder.  The May 2003 VA examiner 
diagnosed the veteran with probable degenerative arthritis 
while the November 2004 VA examiner diagnosed the veteran 
with probable early chondromalacia.  As such, the Board finds 
that the evidence does not preponderate against the veteran's 
claim to a current left knee disorder.  38 C.F.R. § 3.310(a).  

The evidence is in conflict, however, on the issue of whether 
the veteran's probable left knee disorder relates to his 
service-connected right knee disorder.  On the one hand, the 
May 2003 VA examiner found the veteran's disorder to be 
related to the right knee disorder.  On the other hand, the 
November 2004 examiner found the two disorders unrelated.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has closely reviewed these reports and finds each 
persuasive and probative.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Each examiner reviewed the claims file prior to 
rendering the opinion.  Each examiner provided details 
regarding the veteran's complaints.  Each examiner closely 
examined the veteran's knee, providing range of motion 
measurement and visual assessments.  And each examiner stated 
a clear opinion on the issue of secondary service connection.  
As such, the Board cannot now find that one opinion is more 
persuasive than the other, or is of more probative value than 
the other.   

The RO fulfilled its duty to provide the veteran with medical 
examination to assist in the development of his claim.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (VA must provide 
medical examination conducted by medical professionals with 
full access to and review of the veteran's claims folder).  
But, even with the resulting evidence, the Board cannot find 
that the evidence preponderates against the veteran's 
secondary service connection claim.  Alemany, supra.  Rather, 
the Board finds the evidence in relative equipoise.  This is 
therefore an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  As such, the Board grants the 
veteran the benefit of the doubt surrounding his service 
connection claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  


ORDER

1.	Increased evaluation for degenerative joint disease of the 
lumbar spine is denied.    

2.	Increased evaluation for chondromalacia of the right knee 
is denied.    

3.	Service connection for left knee chondromalacia, claimed 
as secondary to the service-connected right knee 
chondromalacia, is granted.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


